Exhibit 10.2

 

PROGRAM MANAGEMENT AGREEMENT

 

THIS PROGRAM MANAGEMENT AGREEMENT (this “Agreement”), dated as of April 1, 2017
(“Effective Date”), is made by and between MID AMERICA BANK & TRUST COMPANY, a
Missouri state-chartered bank, having its principal location in Dixon, Missouri
(“Bank”), and ATLANTICUS SERVICES CORPORATION, a Georgia corporation, having its
principal location in Atlanta, Georgia (“Program Manager”).

 

WHEREAS, Bank is in the business of issuing various types of consumer loans;

 

WHEREAS, Program Manager is in the business of providing brand development,
administering loan programs and servicing consumer loans; and

 

WHEREAS, Bank desires to develop a program pursuant to which Program Manager
will, on behalf of Bank, market, administer and service loans issued by Bank,
subject at all times to Bank’s oversight, direction, supervision and control and
in accordance with Bank’s Procedures.

 

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions and
mutual covenants and agreements herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Bank and Program Manager mutually agree as follows:

 

1.

Definitions, Schedules and Exhibits.

 

The capitalized terms used in this Agreement shall have the meaning set forth in
the attached Schedule 1. In addition to those definitions in Schedule 1, this
Agreement includes the following Exhibits and Schedule:

 

Exhibit A          Product Line

Exhibit B          Bank Credit Policy

Exhibit C          Bank Loan Account Documentation

Exhibit D          Compliance Plan

Exhibit E          Sample Funding Statement

Exhibit F          Funding Account Information

Exhibit G          Insurance Requirements

Exhibit H          Bank Procedures

Exhibit I          Tasks to be Performed by Program Manager

Exhibit J          Service Level Standards

 

2.

Establishment of Loan Accounts; Program Materials; Brand Development.

 

 

(a)

The Parties agree that Bank shall have the sole and exclusive right to
determine, and shall exercise continuing control over, all policies and
procedures, and all modifications thereof for the establishment and maintenance
of the Program, including, without limitation, the Credit Policy, pricing terms
and fee structures. Program Manager will provide all services under this
Agreement in the name, under the direction, for the benefit and on behalf of
Bank on a “first party” basis. Program Manager shall develop one or more Brands
and obtain the rights for Bank to use such Brands for the Loan Accounts and the
Program. Bank shall have final approval of each Brand used in the Program.

 

 

(b)

Under Bank’s control, supervision and direction, and subject to the audit,
examination and monitoring rights of Bank and any applicable Regulatory
Authority, Program Manager shall perform marketing functions for the Program on
behalf of Bank and as directed by Bank, using form(s) of media approved by Bank.
Program Manager will assist Bank in developing the form(s) of media to be used,
including terms and conditions for the Accounts, direct mail solicitations,
promotional materials, television advertisements, telemarketing scripts,
internet advertising and websites, but at all times, only upon prior approval of
Bank. Program Manager shall submit to Bank all materials that Program Manager
recommends that Bank use in marketing the Program (“Promotional Materials”), as
well as all program disclosures (“Disclosures”), forms of applications, privacy
notices, scripts, training materials and procedures related to the Program
(collectively, the “Program Materials”), for Bank’s prior review and approval.
Additionally, Program Manager will use its best efforts to ensure that such
Promotional Materials and the Brands do not infringe upon the registered or
common law trademarks of any third parties, and will indemnify Bank to the
extent specified in section 10(b) below against any Lanham Act, or common law
infringement claims of any kind, related to the use of the Promotional Materials
or the Brands. Program Manager’s marketing responsibilities include, but are not
limited to, identifying and engaging merchants and other parties to participate
in Bank’s Program.

 

 

--------------------------------------------------------------------------------

 

 

 

(c)

The following documents, terms and procedures that have been established and
approved by Bank for the Program (collectively, “Consumer Finance Materials”)
and that Program Manager shall use on behalf of Bank for Bank’s Loan Accounts
are attached to this Agreement: description of terms and conditions of loans
offered under Loan Accounts as Exhibit A (Product Lines); Bank Credit Policy as
Exhibit B; and form of Loan Account Agreement, privacy notice and, monthly Loan
Account statement as Exhibit C. The Consumer Finance Materials shall be approved
by Bank in accordance with the Compliance Plan attached as Exhibit D. Bank shall
develop an appropriate approval process for all Promotional Materials and
Program Materials. Program Manager will use its best efforts to avoid promoting
the Program in any Internet forum, publication, or broadcast that is of an
offensive, controversial or scandalous nature, and if at any time Bank
determines any such marketing channel is not acceptable to Bank, Program Manager
shall discontinue the use of such channel at the direction of Bank.

 

 

(d)

Program Manager shall ensure that prior to submission and approval and adoption
by Bank all Promotional Materials shall be accurate in all material respects and
not misleading, all Promotional Materials include, where applicable, the agreed
upon Disclosures, and all Promotional Materials and promotional strategies
comply with Applicable Laws.

 

 

(e)

Bank shall establish the procedures to be used by Program Manager on behalf of
Bank in providing the services set forth in this Agreement. All Procedures,
including those performed by Program Manager, shall comply with all Applicable
Laws, and the Bank Secrecy Act, Anti-Money Laundering, and Customer
Identification programs of Bank. Except as required by Applicable Laws, Program
Manager shall not amend or otherwise modify the Procedures without the prior
written consent of Bank.

 

3.

Extension of Credit.

 

Bank and Program Manager each acknowledge that approval of an Application and
offering a Loan Account, the making of loans and the provision of funding,
create a creditor-borrower relationship between Bank and a Borrower. Each Loan
Account Agreement and all other documents referring to the creditor on the Loan
Accounts shall identify Bank as the creditor at the time of each advance under
the Loan Account. Program Manager shall take no action, or provide any
communication, that is inconsistent with Bank’s ownership of the Program or
Bank’s status as the issuer of credit and the originator of the Loan Account.
All extensions of credit shall be made in accordance with the Credit Policy
approved by the Bank, attached hereto as Exhibit B, and shall be made in the
Bank’s sole discretion. Other than as required by Applicable Laws, Bank shall
not extend credit to an Applicant or make an advance on a Loan Account if Bank
determines that doing so would be an unsafe or unsound banking practice.

 

4.

Application Processing.

 

 

(a)

Program Manager shall on behalf of Bank receive Applications from Applicants and
submit such Applications for automated processing (including, but not limited
to, obtaining credit reports on behalf of Bank) to determine whether or not the
Applicant satisfies the eligibility criteria established by Bank from time to
time as set forth in the Bank Credit Policy.

 

 

(b)

Program Manager shall forward to Bank the name, address, social security number,
date of birth and any other information required by the Bank, regarding each
Applicant who meets the eligibility criteria set forth in the Bank Credit
Policy. Program Manager shall have no discretion to override the Bank Credit
Policy with respect to any Applications.

 

 

(c)

Program Manager shall ensure that the subcontractors approved by Bank (“Approved
Subcontractors”) process all Authorization Requests in accordance with the Bank
Credit Policy. Program Manager shall have no discretion to override the Bank
Credit Policy with respect to any Authorization Request.

 

 

(d)

Program Manager shall on Bank’s behalf respond to inquiries from Applicants
regarding the Application process, provide to Applicants and Borrowers all
notices and documents required by Applicable Laws, including, but not limited to
adverse action notices with regard to Applications that do not meet the Bank
Credit Policy or are otherwise denied by Bank, Loan Account Agreements with
regard to Applications that are approved by Bank and Bank’s privacy notices, and
provide in the name of the Bank any other customer communications in accordance
with the Procedures.

 

 

(e)

Subject to the terms of this Agreement, if an Applicant qualifies for a Loan
Account or a Borrower qualifies for an Authorization Request under the
objectively applied criteria of the Bank Credit Policy, Bank shall establish a
Loan Account for the Applicant, and extend credit and fund loans to the
Applicant or Borrower.

 

 

(f)

Program Manager shall hold and maintain all Bank documents pertaining to Loan
Accounts in accordance with Bank’s prescribed retention timeframes. Program
Manager will take all commercially reasonable steps to preserve all original
documents pertaining to the Loan Accounts, and adhere to all Federal guidance on
customer identification regulations. Program Manager shall provide Bank with
copies of such documents within a reasonable period of time following Bank’s
request.

 

 

(g)

Program Manager shall cooperate and assist Bank in implementing programs and
procedures necessary to meet all Bank Secrecy Act, Anti Money Laundering,
Customer Identification Program standards. The programs and policies shall
include a detailed action plan to be implemented and followed by the Parties,
including but not limited to, data collection, retention and reporting
standards, training standards applicable to Program Manager employees and its
subcontractors, delegation of duties and responsibilities, audit procedures,
testing, and other independent review procedures, and policies and programs
necessary to comply with Applicable Laws.

 

 

(h)

Program Manager shall perform all of its obligations described in this Section
and the services set forth in Exhibit I hereto on Bank’s behalf and under Bank’s
supervision, control and direction, and deliver any customer communications to
Applicants and Borrowers as necessary to carry on the Program, all in accordance
with the Procedures.

 

2

--------------------------------------------------------------------------------

 

 

5.

Servicing of Loan Accounts.

 

 

(a)

Program Manager shall provide the following services, either directly or through
Approved Subcontractors: processing Authorization Requests, preparation and
mailing of account statements, undertaking collections, providing customer
service (including responding to credit limit adjustment requests in accordance
with the Bank Credit Policy), crediting Loan Accounts in respect of unauthorized
charges, chargebacks, refunds and adjustments, resolving customer disputes,
managing merchant relationships, and providing such other services as are
ordinary and customary for similar programs and the Loan Accounts, including the
services set forth on Exhibit I hereto.

 

 

(b)

Program Manager shall perform Loan Account servicing on behalf of Bank in
accordance with the Procedures, the Compliance Plan, Applicable Laws and with
the service level standards set forth on Exhibit J hereto.

 

 

(c)

Program Manager shall cooperate and assist Bank in developing all forms of
written communications with Borrowers, including Loan Account statements and
collection letters. Bank must give approval for such written communication prior
to use and for any written communication with a Borrower that is materially
different from the approved form of such communication.

 

 

(d)

For Loan Accounts that have been charged off in accordance with the Procedures,
Program Manager shall continue to service and collect those Loan Accounts
pursuant to the Procedures and any other guidance provided by Bank.

 

6.

Funding and Settlement.

 

Program Manager will provide a Funding Statement to Bank by e-mail or as
otherwise mutually agreed in writing by the Parties not later than 3:00 p.m. CST
on each Business Day. The Funding Statement shall be substantially in the form
of Exhibit E attached hereto. The Program Manager shall submit ACH files on
behalf of Bank to the Bank’s payment processor to initiate the transfer of funds
from the Bank’s Funding Account(s) (such Funding Account or Funding Accounts as
initially identified on Exhibit F hereto) to the Borrower or Merchant, as
appropriate.

 

7.

Program Compliance and Parameters.

 

 

(a)

Program Manager shall comply with Applicable Laws, the Procedures and the
Compliance Plan in its performance of its obligations as set forth in this
Agreement, including accepting Loan Accounts, processing Applications processing
and preparing Loan Account Agreements and other Loan Account documents. Program
Manager will also stay appraised of all changes to the Applicable Laws that may
affect the Program, and will at all times follow direction from Bank in
connection with such changes.

 

 

(b)

In accordance with Applicable Laws, Program Manager shall comply with the Bank’s
privacy notice with respect to Applicants and Borrowers and will take such steps
as necessary and as further described herein to assure that all third parties
necessary to the Program, including employees, agents, affiliates,
subcontractors and assigns, observe the Bank’s privacy notice.

 

 

(c)

With reasonable advance notice and during business hours, Program Manager shall
make available its personnel to meet with Bank’s personnel on a regular basis to
discuss Program Manager’s administering and servicing of the Program, Program
Manager’s servicing performance and any questions about or changes to the
Program that Bank may request.

 

8.

Representations and Warranties.

 

 

(a)

Bank hereby represents and warrants to Program Manager as of the Effective Date
that:

 

 

(1)

Bank is a Corporation duly organized, validly existing under the laws of
Missouri;

 

 

(2)

Bank is a federally insured, Missouri state-chartered, Federal Reserve member
bank that accepts insured deposits from affiliated and non-affiliated companies,
and is a federally insured state-chartered depository institution for the
purposes of section 521 of the Depository Institutions Deregulation and Monetary
Control Act of 1980, 12 U.S.C. § 1831(d);

 

3

--------------------------------------------------------------------------------

 

 

 

(3)

Bank has full corporate power and authority to execute, deliver, and perform its
obligations under this Agreement, including, but not limited to, the authority
to make the extensions of credit contemplated by this Agreement to Borrowers in
all United States jurisdictions; the execution, delivery and performance of this
Agreement have been duly authorized and are not in conflict with and do not
violate the terms of the charter or bylaws of Bank and will not result in a
material breach of or constitute a default under, or require any consent under,
any indenture, loan or agreement to which Bank is a party;

 

 

(4)

All approvals, authorizations, licenses, registrations, consents, and other
actions by notices to, and filings with, any Person that may be required in
connection with the execution, delivery, and performance of this Agreement by
Bank, have been obtained (other than those required to be made to or received
from Borrowers and Applicants);

 

 

(5)

This Agreement constitutes a legal, valid, and binding obligation of Bank,
enforceable against Bank in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect, including the rights and obligations of receivers
and conservators under 12 U.S.C. §§ 1821(d) and (e) which may affect the
enforcement of creditors rights in general, and as such enforceability may be
limited by general principles of equity (whether considered in a suit at law or
in equity);

 

 

(6)

Bank is a member in good standing of Visa U.S.A., Inc. and MasterCard
International Incorporated, and in compliance with their operating rules;

 

 

(7)

Bank is not Insolvent;

 

 

(8)

Bank is, and shall remain throughout the Term, adequately capitalized;

 

 

(9)

There are no proceedings or investigations pending or, to the best knowledge of
Bank, threatened against Bank asserting the invalidity of this Agreement,
seeking to prevent the consummation of any of the transactions contemplated by
the Bank pursuant to this Agreement, seeking any determination or ruling that,
in the reasonable judgment of Bank, would materially and adversely affect the
performance by Bank of its obligations under this Agreement, seeking any
determination or ruling that would materially and adversely affect the validity
or enforceability of this Agreement or would have a materially adverse financial
effect on Bank or its operations if resolved adversely to it;

 

 

(10)

The Proprietary Materials licensed by Bank to Program Manager pursuant to
Section 14, and their use as contemplated by this Agreement, do not violate or
infringe upon, or constitute an infringement or misappropriation of, any U.S.
patent, copyright or U.S. trademark, service mark, trade name or trade secret of
any person or entity and Bank has the right to grant the licenses set forth in
Sections 14(a) and below; and

 

(12)     Bank has established and will maintain an information security program
that meets the objectives of the interagency Guidelines Establishing Information
Security Standards and that is designed to (i) ensure the security and
confidentiality of Borrower Data, (ii) protect against unauthorized access to or
use of Borrower Data that could result in substantial harm or inconvenience to
Customer or any of its customers, and (iv) ensure the proper disposal of
Borrower Data. Bank will (1) take appropriate action to address any incident of
unauthorized access to Borrower Data and (2) notify Program Manager as soon as
possible of any incident of unauthorized access to Sensitive Customer
Information and any other breach in Customer’s security that materially affects
Program Manager or confidential customer information.

 

 

(b)

Program Manager hereby represents and warrants to Bank as of the Effective Date
that:

 

 

(1)

Program Manager is a corporation, duly organized and validly existing in good
standing under the laws of the State of Georgia, and has full power and
authority to execute, deliver, and perform its obligations under this Agreement;
the execution, delivery, and performance of this Agreement have been duly
authorized, and are not in conflict with and do not violate the terms of the
articles of incorporation of Program Manager and will not result in a material
breach of or constitute a default under or require any consent under any
material indenture, loan, or agreement to which Program Manager is a party;

 

 

(2)

All approvals, authorizations, consents, and other actions by, notices to, and
filings with any Person required to be obtained for the execution, delivery, and
performance of this Agreement by Program Manager, have been obtained or will be
acquired prior to engaging in the Program activity or activities giving rise to
the need for such a license;

 

 

(3)

This Agreement constitutes a legal, valid, and binding obligation of Program
Manager, enforceable against Program Manager in accordance with its terms,
except  as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or other similar laws now or hereafter
in effect, which may affect the enforcement of creditors’ rights in general, and
 as such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity);

 

4

--------------------------------------------------------------------------------

 

 

 

(4)

There are no proceedings or investigations pending or, to the best knowledge of
Program Manager, threatened against Program Manager asserting the invalidity of
this Agreement, seeking to prevent the consummation of any of the transactions
contemplated by the parties pursuant to this Agreement, seeking any
determination or ruling that, in the reasonable judgment of Program Manager,
would materially and adversely affect Program Manager’s ability to perform this
Agreement, seeking any determination or ruling that would materially and
adversely affect the validity or enforceability of this Agreement, or would have
a materially adverse financial effect on Program Manager or its operations if
resolved adversely to it;

 

 

(5)

Program Manager is not Insolvent;

 

 

(6)

The execution, delivery and performance of this Agreement by Program Manager,
and the Consumer Finance Materials and Promotional Materials submitted to Bank
for review and approval shall all comply with Applicable Laws;

 

 

(7)

The Proprietary Materials Program Manager licenses to Bank pursuant to Section
14, and their use as contemplated by this Agreement, do not violate or infringe
upon, or constitute an infringement or misappropriation of, any U.S. patent,
copyright or U.S. trademark, service mark, trade name or trade secret of any
person or entity and Program Manager has the right to grant the license set
forth in Section 14(a) below; and

 

 

(8)

Program Manager has established and will maintain an

information security program that meets the objectives of the interagency
Guidelines Establishing Information Security Standards and that is designed to
(i) ensure the security and confidentiality of Borrower Data, (ii) protect
against unauthorized access to or use of Borrower Data that could result in
substantial harm or inconvenience to Customer or any of its customers, and (iv)
ensure the proper disposal of Borrower Data. Program Manager will also take such
steps as necessary and as further described herein to assure that all third
parties necessary to the Program, including employees, agents, affiliates,
subcontractors and assigns, observe all standards described in this subsection
(8).   Program Manager will (1) take appropriate action to address any incident
of unauthorized access to Borrower Data and (2) notify Bank as soon as possible
of any incident of unauthorized access to Sensitive Customer Information and any
other breach in Customer’s security that materially affects Bank or Bank’s
customers.

 

 

(c)

Program Manager hereby represents and warrants to Bank that:

 

 

(1)

For each Loan Account and each Loan Account Advance: to the best of Program
Manager 's knowledge, all information in the related Application is true and
correct; Program Manager has delivered all required disclosures to Borrowers in
compliance with Applicable Laws; the Loan Account Agreement and all other Loan
Account documents conform to the requirements of the Program and were prepared
in conformity with the Procedures; all necessary approvals required to be
obtained from Bank by Program Manager have been obtained;

 

 

(2)

Each Application reflected on a Funding Statement has been submitted by a
verified person and satisfies the Bank Credit Policy for a Loan Account or the
requested Loan Account Advance; and

 

 

(3)

The information on each Funding Statement is true and correct in all material
respects.

 

 

(d)

The representations and warranties of Bank and Program Manager contained in this
Section 8, except those representations and warranties contained in Sections 8
(a)(8) and 8(b)(4), are made continuously throughout the term of this Agreement.
In the event that any investigation or proceeding of the nature described in
Sections 8(a)(8) and 8(b)(4) and is instituted or threatened against either
Party, such Party shall promptly notify the other Party of the pending or
threatened investigation or proceeding.

 

9.

Compensation to Program Manager; Bank Expenses.

 

 

(a)

As compensation for the program administration and all other services provided
by Program Manager on behalf of Bank pursuant to the terms hereof, Bank shall
pay to Program Manager a monthly program management fee in an amount determined
in accordance with Schedule 2 hereto (the “Program Management Fee”). The Program
Management Fee shall be in consideration for all direct, indirect and out of
pocket costs and expenses incurred by Program Manager to provide the services as
set forth herein and shall be paid no later than the fifteenth day following the
end of each calendar month.

 

 

(b)

Program Manager shall reimburse Bank for the reasonable cost of annual audits,
necessary travel and other non-typical expenses incurred by Bank in connection
with the Bank’s audit, review and oversight of the Program.

 

 

 

5

--------------------------------------------------------------------------------

 

 

10.

Indemnification.

 

 

(a)

Bank agrees to indemnify, defend and hold harmless Program Manager and its
Affiliates, and the officers, directors, employees, representatives,
shareholders, agents and attorneys of such entities (the “Program Manager
Indemnified Parties”) from and against any and all third-party claims or actions
and related liability, judgments, damages, costs and expenses, including
reasonable attorneys’ fees (“Losses”), that may arise from  the gross negligence
or willful misconduct of Bank or its agents or representatives (other than
Program Manager);  the breach by Bank or its agents or representatives (other
than Program Manager) of any of Bank’s covenants, obligations, representations,
warranties or undertakings under this Agreement; or  violation by Bank or any of
its agents or representatives (other than Program Manager) of Applicable Laws.

 

 

(b)

Program Manager agrees to indemnify, defend and hold harmless Bank and its
Affiliates and the officers, directors, employees, representatives,
shareholders, agents and attorneys of such entities (the “Bank Indemnified
Parties”) from and against any and all Losses, that may arise from the gross
negligence or willful misconduct of Program Manager or its agents or
representatives in connection with its performance of its obligations under this
Agreement; breach by Program Manager or its agents or representatives of any of
Program Manager’s covenants, obligations, representations, warranties or
undertakings under this Agreement; a violation by Program Manager, its
subcontractors, employees, agents, representatives or any other third-party
acting on Program Manager’s behalf, of any Applicable Laws; or any and all
claims, demands and proceedings of any kind, related to, arising from or
otherwise concerning prior issuing relationships or intellectual property use
before the Effective Date.

 

 

(c)

The Program Manager Indemnified Parties and the Bank Indemnified Parties are
sometimes referred to herein as the “Indemnified Parties,” and Program Manager
or Bank, as an indemnitor hereunder, is sometimes referred to herein as the
“Indemnifying Party.”

 

 

(d)

Any Indemnified Party seeking indemnification hereunder shall promptly notify
the Indemnifying Party, in writing, of any notice of the assertion by any third
party of any claim or of the commencement by any third party of any legal or
regulatory proceeding, arbitration or action, or if the Indemnified Party
determines the existence of any such claim or the commencement by any third
party of any such legal or regulatory proceeding, arbitration or action, whether
or not the same shall have been asserted or initiated, in any case with respect
to which the Indemnifying Party is or may be obligated to provide
indemnification (an “Indemnifiable Claim”), specifying in reasonable detail the
nature of the Loss, and, if known, the amount, or an estimate of the amount, of
the Loss, provided that failure to promptly give such notice shall only limit
the liability of the Indemnifying Party to the extent of the actual prejudice,
if any, suffered by such Indemnifying Party as a result of such failure. The
Indemnified Party shall provide to the Indemnifying Party as promptly as
practicable thereafter information and documentation reasonably requested by
such Indemnifying Party to defend against the claim asserted.

 

 

(e)

The Indemnifying Party shall have thirty (30) days after receipt of any
notification of an Indemnifiable Claim (a “Claim Notice”) to assume the defense
of the Indemnifiable Claim and, through counsel of its own choosing, and at its
own expense, to commence the settlement or defense thereof, and the Indemnified
Party shall cooperate with the Indemnifying Party in connection therewith. The
Indemnifying Party shall not settle any Indemnifiable Claim without the
Indemnified Party’s consent, which consent shall not be unreasonably withheld or
delayed for any reason if the settlement involves only payment of money, and
which consent may be withheld for any reason if the settlement involves more
than the payment of money, including any admission by the Indemnified Party. The
Indemnified Party shall not pay or settle such claim without the Indemnifying
Party’s consent, which consent shall not be unreasonably withheld or delayed.

 

11.

Term and Termination.

 

 

(a)

This Agreement shall have an initial term beginning on the Effective Date and
ending three (3) years thereafter (the "Initial Term”), and shall renew
automatically for successive terms of one (1) year each (each a "Renewal Term")
unless either Party provides notice of non-renewal to the other Party, at least
one hundred and eighty (180) days prior to the end of the Initial Term or any
Renewal Term.   The Initial Term together with all Renewal Terms are referred to
as the "Term.”

 

 

(b)

A Party shall have a right to terminate this Agreement immediately upon written
notice to the other Party in any of the following circumstances:

 

 

(1)

any representation or warranty made by the other Party in this Agreement shall
be incorrect in any material respect and shall not have been corrected within
thirty (30) Business Days after written notice thereof has been given to such
other Party;

 

 

(2)

the other Party shall default in the performance of any obligation or
undertaking under this Agreement and such default shall continue for thirty (30)
Business Days after written notice thereof has been given to such other Party;

 

 

(3)

the other Party shall commence a voluntary case or other proceeding seeking
liquidation, reorganization, or other relief with respect to itself or its debts
under any bankruptcy, insolvency, receivership, conservatorship or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, conservator, custodian, or other similar official of it or
any substantial part of its property, or shall consent to any such relief or to
the appointment of a trustee, receiver, liquidator, conservator, custodian, or
other similar official or to any involuntary case or other proceeding commenced
against it, or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
corporate action to authorize any of the foregoing;

 

6

--------------------------------------------------------------------------------

 

 

 

(4)

an involuntary case or other proceeding, whether pursuant to banking regulations
or otherwise, shall be commenced against the other Party seeking liquidation,
reorganization, or other relief with respect to it or its debts under any
bankruptcy, insolvency, receivership, conservatorship or other similar law now
or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, conservator, custodian, or other similar official of it or any
substantial part of its property; or an order for relief shall be entered
against either Party under the federal bankruptcy laws as now or hereafter in
effect;

 

 

(c)

In the event that Bank has any basis under this Agreement to terminate this
Agreement:

 

 

(1)

Bank may notify Program Manager that, in lieu of terminating this entire
Agreement, Bank may terminate this Agreement only with respect to the
establishment of new Loan Accounts. Any such notice must be in writing and must
be included in the written notice of termination provided by Bank to Program
Manager.

 

 

(2)

Program Manager may request that, in lieu of terminating this entire Agreement,
Bank terminate this Agreement only with respect to the establishment of new Loan
Accounts. Program Manager shall make any such request in writing within a
reasonable period of time after receiving written notice of termination from
Bank. Bank shall give reasonable consideration to Program Manager’s request.

 

 

(3)

If, pursuant to Section 11(d)(1) or 11(d)(2) the Parties agree to terminate this
Agreement only with respect to the establishment of new Loan Accounts, this
Agreement, and all services necessary for the continued performance of the
Program, shall remain in full force and effect with respect to all Loan Accounts
established prior to such agreement to terminate, including, but not limited to,
processing services made under such Loan Accounts after such agreement to
terminate.

 

 

(d)

The expiration or termination of this Agreement and any Transition Period either
in part or in whole shall not discharge any Party from any obligation incurred
prior to such expiration or termination.

 

 

(e)

Bank’s obligation to operate the Program, establish Loan Accounts or make
advances on any Loan Accounts subsequent to a notice of termination or
termination of this Agreement shall in all cases be subject to Applicable Laws
and/or regulatory requirements.

 

 

(f)

Sections 10, 11(d), 11(f), 12, 13, 14(b), 19, 20, 21, 24, 25, 26, 27, 29, of
this Agreement, shall survive expiration or termination of this Agreement.

 

12.

Transition and Wind Down.

 

Program Manager and Bank shall take those actions and cooperate with one another
in good faith as reasonably required to wind-down the Program and transition
such Party’s specific tasks, rights and obligations to third parties.

 

13.

Confidentiality.

 

 

(a)

Each Party agrees that Confidential Information of the other Party shall be used
by such Party solely in the performance of its obligations and exercise of its
rights pursuant to the terms hereof. Except as required by Applicable Laws or
legal process, neither Party (the “Restricted Party”) shall disclose
Confidential Information of the other Party to third parties; provided, however,
that the Restricted Party may disclose Confidential Information of the other
Party to the Restricted Party's Affiliates, agents, representatives or
subcontractors for the sole purpose of fulfilling the Restricted Party’s
obligations under this Agreement (as long as the Restricted Party exercises
reasonable efforts to prohibit any further disclosure by its Affiliates, agents,
representatives or subcontractors), provided that in all events, the Restricted
Party shall be responsible for any breach of the confidentiality obligations
hereunder by any of its Affiliates, agents, representatives or subcontractors,
to the Restricted Party’s auditors, accountants and other professional advisors,
or to a Regulatory Authority or to any other third party as mutually agreed by
the Parties.

 

 

(b)

Confidential Information that consists of Borrower Data shall only be used or
disclosed as permitted by Applicable Laws, and then only by Program Manager to
fulfill its obligations pursuant to this Agreement and to perform those tasks
listed on Exhibit I.

 

 

(c)

A Party's Confidential Information shall not include information that:

 

 

(1)

is generally available to the public;

 

 

(2)

has become publicly known, without fault on the part of the Party who now seeks
to disclose such information (the “Disclosing Party”), subsequent to the
Disclosing Party acquiring the information;

 

7

--------------------------------------------------------------------------------

 

 

 

(3)

was otherwise known by, or available to, the Disclosing Party prior to entering
into this Agreement; or

 

 

(4)

becomes available to the Disclosing Party on a non-confidential basis from a
Person, other than a Party to this Agreement, who is not known by the Disclosing
Party after reasonable inquiry to be bound by a confidentiality agreement with
the non-Disclosing Party or otherwise prohibited from transmitting the
information to the Disclosing Party.

 

 

(d)

Upon written request or upon the expiration or termination of this Agreement and
any Transition Period, each Party shall, within thirty (30) days, return to the
other Party all Confidential Information of the other Party in its possession
that is in written form, including by way of example, but not limited to,
reports, plans, and manuals; provided, however, that either Party may maintain
in its possession all such Confidential Information of the other Party required
to be maintained under Applicable Laws relating to the retention of records for
the period of time required thereunder.

 

 

(e)

Each Party shall require its subcontractors having access to Confidential
Information of the other Party to agree in writing to be bound by provisions
materially similar to this Section 13 prior to disclosure of any such
Confidential Information to such subcontractors.

 

 

(f)

In the event that a Restricted Party is requested or required (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information of the other Party, the Restricted Party will provide the other
Party with prompt notice of such request(s) so that the other Party may seek an
appropriate protective order or other appropriate remedy and/or waive the
Restricted Party’s compliance with the provisions of this Agreement. In the
event that the other Party does not seek such a protective order or other
remedy, or such protective order or other remedy is not obtained, or the other
Party grants a waiver hereunder, the Restricted Party may furnish that portion
(and only that portion) of the Confidential Information of the other Party which
the Restricted Party is legally compelled to disclose and will exercise such
efforts to obtain reasonable assurance that confidential treatment will be
accorded any Confidential Information of the other Party so furnished as the
Restricted Party would exercise in assuring the confidentiality of any of its
own confidential information.

 

14.

Licensing of Proprietary Material.

 

 

(a)

Each Party (“Licensing Party”) hereby provides the other Party (“Licensee”) with
a non-exclusive right and license to use and reproduce the Licensing Party’s
name, logo, registered trademarks, service marks and, where Licensing Party is
Program Manager, the Brand (collectively, “Proprietary Material”) on the
Applications, Loan Account Agreements, Promotional Materials, and otherwise in
connection with the fulfillment of Licensee's obligations under this Agreement;
provided, however, that Licensee shall at all times comply with written
instructions provided by Licensing Party regarding the use of its Proprietary
Material, and Licensee acknowledges that, except as specifically provided in
this Agreement, it will acquire no interest in Licensing Party’s Proprietary
Material. Upon expiration or termination of this Agreement and any Transition
Period, Licensee will cease using Licensing Party's Proprietary Material.

 

 

(b)

Program Manager does hereby grant to Bank a non-exclusive license in and to
Program Manager’s Platform to be used for the Program. Such license shall be
used only for the Program and for no other purpose, and only for so long as this
Agreement is in force and effect, and has not expired or been terminated by
either Party for any reason whatsoever.

 

 

(c)

With the exception of Bank’s Proprietary Material, all material and branding
created or generated by Program Manager in connection with this Agreement or the
Program, including, but not limited to, all URLs, IP Addresses and program
names, shall be the property of Program Manager, and Program Manager shall
retain all rights in and to such material, including all intellectual property
rights in such material.

 

15.

Relationship of Parties.

 

Except for the services or functions performed for or on behalf of or in the
name of Bank by Program Manager under this Agreement, the Parties agree that in
performing their separate responsibilities and for purposes of internal
corporate operations and governance, they are in the position of independent
contractors. This Agreement is not intended to create, nor does it create and
shall not be construed to create, a relationship of partner or joint venturer or
any association for profit between Bank and Program Manager.

 

16.

Expenses.

 

 

(a)

Except as set forth herein, each Party shall bear the costs and expenses of
performing its obligations under this Agreement.

 

 

(b)

Each Party shall be responsible for payment of any federal, state, or local
taxes or assessments associated with the performance of its obligations under
this Agreement and for compliance with all filing, registration and other
requirements with regard thereto.

 

8

--------------------------------------------------------------------------------

 

 

17.

Examination. Program Manager agrees to timely submit to any examination that may
be required by a Regulatory Authority having jurisdiction over Bank, during
regular business hours and upon reasonable prior notice, and to otherwise
provide reasonable cooperation to Bank in responding to such Regulatory
Authorities’ inquiries and requests relating to the Program.

 

18.

Inspection; Reports.

 

 

(a)

Program Manager, upon reasonable prior notice from Bank, agrees to submit to a
timely and prompt inspection of its books, records, accounts, and facilities
relevant to the Program, from time to time, during regular business hours
subject in each case, to any requirements under Applicable Laws, for the purpose
of auditing Program Manager’s compliance with this Agreement.

 

 

(b)

Program Manager shall store all documentation and electronic data relevant and
material to its performance under this Agreement and shall make such
documentation and data available during any inspection by Bank or its designee.
With such frequency and in such manner as mutually agreed by the Parties,
Program Manager shall timely report to Bank regarding the performance of its
obligations. Program Manager shall provide Bank on-line access to the systems
used to service the Loan Accounts.

 

19.

Governing Law.

 

This Agreement shall be interpreted and construed in accordance with the laws of
the State of Missouri, without giving effect to the rules, policies, or
principles thereof with respect to conflicts of laws.

 

20.

Jurisdiction; Venue.

 

The Parties consent to the personal jurisdiction and venue of the federal and
state courts in Missouri, for any court action or proceeding.

 

21.

Severability.

 

Any provision of this Agreement which is deemed invalid, illegal or
unenforceable in any jurisdiction, shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining portions hereof in such jurisdiction
or rendering such provision or any other provision of this Agreement invalid,
illegal, or unenforceable in any other jurisdiction.

 

22.

Assignment.

 

This Agreement and the rights and obligations created under it shall be binding
upon and inure solely to the benefit of the Parties and their respective
successors, and permitted assigns. Neither Party shall be entitled to assign or
transfer any interest under this Agreement without the prior written consent of
the other Party.

 

23.

Subcontractors.

 

Program Manager may use subcontractors in the performance of its obligations in
accordance with the terms of this Agreement upon written notice and approval by
Bank which shall not be unreasonably withheld or delayed. Program Manager shall
be permitted, solely with notice to Bank, to delegate any of its obligations
under this Agreement to its Affiliates. Program Manager agrees to be fully
responsible for the acts and omissions of all subcontractors, including the
subcontractors’ and Program Manager’s Affiliates compliance with the terms of
this Agreement and all Applicable Laws.

 

24.

Third-Party Beneficiaries.

 

Nothing contained herein shall be construed as creating a third-party
beneficiary relationship between either Party and any other Person.

 

9

--------------------------------------------------------------------------------

 

 

25.

Notices.

 

All notices and other communications that are required or may be given in
connection with this Agreement shall be in writing and shall be deemed received
on the day delivered, if delivered by hand; on the day transmitted, if
transmitted by facsimile or e-mail with receipt confirmed; or three (3) business
days after the date of mailing to the other Party, if mailed first-class postage
prepaid, at the following address, or such other address as either Party shall
specify in a notice to the other:

 

         

 To Bank:         

Mid America Bank & Trust Company

216 West 2nd Street

Dixon, MO 65459

Attn: Greg Luehmann

 

        

  To Program Manager:          

                         Five Concourse Parkway 

                         Suite 300

                         Atlanta, Georgia 30328     

                         Attn: Chief Risk Officer
                                                                     

 

With a copy to:          

Five Concourse Parkway 

Suite 300

Atlanta, GA 30328

Attn: General Counsel

 

 

26.

Amendment and Waiver.

 

This Agreement may be amended only by a written instrument signed by each of the
Parties. The failure of a Party to require the performance of any term of this
Agreement or the waiver by a Party of any default under this Agreement shall not
prevent a subsequent enforcement of such term and shall not be deemed a waiver
of any subsequent breach. All waivers must be in writing and signed by the Party
against whom the waiver is to be enforced. 

 

27.

Entire Agreement.

 

This Agreement including schedules and exhibits, constitutes the entire
agreement between the Parties with respect to the subject matter hereof, and
supersedes any prior or contemporaneous negotiations or oral or written
agreements with regard to the same subject matter.

 

28.

Counterparts.

 

This Agreement may be executed and delivered by the Parties in any number of
counterparts, and by different parties on separate counterparts, each of which
counterpart shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same instrument. 

 

29.

Interpretation.

 

The Parties acknowledge that each Party and its counsel have reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments thereto, and
the same shall be construed neither for nor against either Party, but shall be
given a reasonable interpretation in accordance with the plain meaning of its
terms and the intent of the Parties.

 

30.

Insurance.

 

Program Manager agrees to maintain insurance coverages on the terms and
conditions specified in Exhibit G at all times during the term of this
Agreement, and to notify Bank promptly of any cancellation or lapse of any such
insurance coverage. Program Manager further agrees to provide such evidence
confirming the agreed insurance policies are in force and effecting, including a
true and correct copies of all policies and declaration pages.

 

31.

Notice of Regulatory Matters.

 

Each Party shall notify the other Party if it becomes aware of any
investigations or proceedings by any governmental authority relating to any
aspect of the Program upon becoming aware of such investigation or proceeding,
and each Party shall provide the other Party with all related documentation
thereof, subject to any legal prohibitions on disclosure of such investigation
or proceeding. Each Party shall maintain a log of any Borrower complaints and
shall share that log with the other Party at least monthly.

 

32.

Headings.

 

Captions and headings in this Agreement are for convenience only, and are not to
be deemed part of this Agreement.

 

10

--------------------------------------------------------------------------------

 

 

33.

Manner of Payments.

 

Unless the manner of payment is expressly provided herein, all payments under
this Agreement shall be made by ACH transfer to the bank accounts designated by
the respective Parties. Notwithstanding anything to the contrary contained
herein, neither Party shall fail to make any payment required of it under this
Agreement as a result of a breach or alleged breach by the other Party of any of
its obligations under this Agreement or any other agreement, provided that the
making of any payment hereunder shall not constitute a waiver by the Party
making the payment of any rights it may have under this Agreement or by law.

 

34.

Referrals.

 

Neither Party has agreed to pay any fee or commission to any agent, broker,
finder, or other person for or on account of such person’s services rendered in
connection with this Agreement that would give rise to any valid claim against
the other Party for any commission, finder’s fee or like payment.

 

35.

Audited Financial Statements.

 

Within ninety (90) days following the end of Program Manager’s fiscal year,
Program Manager shall deliver to Bank a copy of the audited financial statements
of Program Manager, if available, and if not, then Program Manager’s parent,
Atlanticus Holdings Corporation, prepared by an independent certified public
accountant in accordance with generally accepted accounting principles
consistently applied, to the extent publicly available. Program Manager also
agrees to deliver to Bank a copy of Program Manager’s unaudited financial
statements on a quarterly basis within forty-five (45) days of the completion of
each applicable quarter.

 

Signature block on next page

 

11

--------------------------------------------------------------------------------

 

 

 

 

 

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement on the date set
forth above.

 

MID AMERICA BANK & TRUST COMPANY

 

By:     /s/Gregory J. Luehmann

Name:     Gregory J. Luehmann

Title:     President/CEO

Date:     4-1-17

 

 

ATLANTICUS SERVICES CORPORATION

By:     /s/Jeffrey A. Howard

Name:     Jeffrey A. Howard

Title:     President

Date:     4-1-17

 

 

 

 

 

 

12

--------------------------------------------------------------------------------

 

 

 

Exhibit Index  

Exhibit A         

Product Line

Exhibit B         

Bank Credit Policy

Exhibit C         

Bank Loan Account Documentation

Exhibit D         

Compliance Plan

Exhibit E         

Sample Funding Statement

Exhibit F         

Funding Account Information

Exhibit G         

Insurance Requirements

Exhibit H         

Bank Procedures

Exhibit I         

Tasks to be Performed by Program Manager

Exhibit J         

Service Level Standards

Schedule 1

Definitions

Schedule 2        

Program Management Fee          

 

13

--------------------------------------------------------------------------------

 

 

 

 

Schedule 1

 

Definitions

 

 

 

(a)

“ACH” means the Automated Clearinghouse.

 

 

(b)

“Affiliate” means, with respect to a Party, a Person who directly or indirectly
controls, is controlled by or is under common control with the Party. For the
purpose of this definition, the term “control” (including with correlative
meanings, the terms controlling, controlled by and under common control with)
means the power to direct the management or policies of such Person, directly or
indirectly, through the ownership of twenty-five percent (25%) or more of a
class of voting securities of such Person.

 

 

(c)

“Applicable Laws” means all federal, state and local laws, statutes, regulations
and orders applicable to a Party or relating to or affecting any aspect of the
Program including, without limitation, the Loan Accounts, the Promotional
Materials and the Consumer Finance Materials, all requirements of any Regulatory
Authority having jurisdiction over a Party, as any such laws, statutes,
regulations, orders and requirements may be amended and in effect from time to
time during the term of this Agreement.

 

 

(d)

“Applicant” means an individual who is a consumer who requests a Loan Account
from Bank as part of the Program.

 

 

(e)

“Application” means any request from an Applicant for a Loan Account in the form
required by Bank as part of the Program.

 

 

(f)

“Approved Subcontractors” shall have the meaning set forth in Section 4(c).

 

 

(g)

“Authorization Request” means a request by a Borrower for an advance on a Loan
Account.

 

 

(h)

“Bank” shall have the meaning set forth in the introductory paragraph of this
Agreement.

 

 

(i)

“Bank Indemnified Parties” shall have the meaning set forth in Section 10(b).

 

 

(j)

“Borrower” means an Applicant or other Person to whom Bank has established a
Loan Account and/or who is liable, jointly or severally, for amounts owing with
respect to a Loan Account.

 

 

(k)

“Borrower Data” means information that is provided to or obtained by a Party in
the performance of its obligations under this Agreement or otherwise regarding
Applicants and Borrowers, including, but not limited to name, postal address,
social security number, email address, telephone number, date of birth, Account
number, security codes, valid to and from dates, as well as information and
demographic data, data generated and/or created in connection with Account
processing and maintenance activities, Account statementing and customer
service, telephone logs and records and other documents and information
necessary for the processing and maintenance of Accounts, and all “Nonpublic
Personal Information” and “Personally Identifiable Financial Information” (as
defined in 12 C.F.R. §§ 40.3(n) and (o), respectively).

 

 

(l)

“Brand” means any combination of a name, logo, mark or other distinguishing
feature that Program Manager develops or obtains for the Bank’s use as provided
in the Agreement, including the Fortiva Brand.

 

 

(m)

“Business Day” means any day, other than a Saturday or Sunday, or a day on which
banking institutions in the State of Missouri are authorized or obligated by law
or executive order to be closed.

 

 

(n)

“Claim Notice” shall have the meaning set forth in Section 10(e).

 

 

(o)

“Confidential Information” means the terms and conditions of this Agreement, and
any proprietary information or non-public information of a Party, including a
Party’s proprietary marketing plans and objectives, the Merchants and the terms
of the agreement between Merchants and Program Manager, that is furnished to the
other Party in connection with this Agreement.

 

 

(p)

“Consumer Finance Materials” shall have the meaning set forth in Section 2(c).

 

 

(q)

“Credit Policy” means Bank’s credit criteria that Bank uses to approve or deny
an Application, establish a Loan Account, and to authorize or decline a Loan
Account Advance or modify any terms of a Loan Account (e.g. a credit line
adjustment), as set forth in Exhibit B hereto.

 

 

(r)

“Disclosing Party” shall have the meaning set forth in Section 13(c)(2).

 

 

(s)

“Disclosures” shall have the meaning set forth in Section 2(b).

 

 

(t)

“Effective Date” shall have the meaning set forth in the introductory paragraph
of this Agreement.

 

 

(u)

“Fortiva Brand” shall mean the “Fortiva” trademark and corresponding
intellectual property rights associated with that trademark.

 

 

(v)

"Funding Account" means the banking account to be used for receipt of the
applicable Funding Amount, as initially identified on Exhibit F attached hereto.

 

14

--------------------------------------------------------------------------------

 

 

 

(w)

“Funding Amount” means the aggregate amount of all Loan Account Advance
proceeds, less any discount or fee pursuant to agreements between Program
Manager and any Merchant or third parties, adjusted by debits and credits
pursuant to such agreements, and less any initial fees assessed to a Borrower in
connection with a Loan Account, to be disbursed by Bank to Program Manager or,
at Program Manager’s direction, to Merchant or a Borrower, on each Funding Date,
as listed on a Funding Statement.

 

 

(x)

“Funding Date” means the Business Day on which any new Loan Account Advance
proceeds are disbursed by Bank to a Merchant or Borrower.

 

 

(y)

“Funding Institution” means the depository institution at which the Funding
Account is established, which shall initially be Mid America Bank & Trust and
may be changed by Bank upon ten (10) days prior written notice to Program
Manager.

 

 

(z)

“Funding Statement” means the statement prepared by Program Manager on a
Business Day that contains the computation of the Funding Amount, and all
information necessary for the transfer of Loan Account Advance proceeds to the
Funding Account and such other information as shall be reasonably requested by
Bank and mutually agreed by the Parties in writing.

 

 

(aa)

“Indemnifiable Claim” shall have the meaning set forth in Section 10(d).

 

(bb)     “Indemnified Parties” shall have the meaning set forth in
Section 10(c).

 

(cc)     “Indemnifying Party” shall have the meaning set forth in Section 10(c).

 

 

(dd)

“Initial Term” shall have the meaning set forth in Section 11(a). 

 

 

(ee)

“Insolvent” means the failure to pay debts in the ordinary course of business,
the inability to pay its debts as they come due or the condition whereby the sum
of an entity’s debts is greater than the sum of its assets.

 

 

(ff)

“IP Address” means an Internet protocol address.

 

 

(gg)

“Licensee” shall have the meaning set forth in Section 14(a).

 

 

(hh)

“Licensing Party” shall have the meaning set forth in Section 14(a).

 

 

(ii)

“Loan Account” means an open- or close-ended loan account established by Bank
pursuant to this Agreement.

 

 

(jj)

“Loan Account Advance” means a draw down on a line of credit or installment loan
established by Bank to Borrower pursuant to the Program.

 

 

(kk)

“Loan Account Agreement” means the document containing the terms and conditions
of a Loan Account including all disclosures required by Applicable Laws.

 

 

(ll)

“Losses” shall have the meaning set forth in Section 10(a).

 

 

(mm)

“Merchant” shall mean a person, firm or entity providing goods and/or services
to a Borrower in connection with a Loan Account.

 

 

(nn)

“Party” means either Program Manager or Bank and “Parties” means Program Manager
and Bank.

 

 

(oo)

“Person” means any legal person, including any individual, corporation, limited
liability company, partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, governmental entity, or other entity of
similar nature.

 

15

--------------------------------------------------------------------------------

 

 

(pp)

“Platform” means the technology, systems, interfaces, analytics, criteria,
scoring, data attributes and processes used and applied to Applications and Loan
Accounts to decision, service or otherwise manage them in accordance with the
Bank’s Procedures.

 

 

(qq)

“Procedures” means the policies and procedures for the solicitation and receipt
of Applications, the underwriting of Loan Accounts and processing of
Applications, the provision of adverse action notices and Loan Account
Agreements to Applicants and the servicing and collection of Loan Accounts,
including Loan Accounts that have been charged off in accordance with those
policies and procedures.

 

 

(rr)

“Program” means the loan program pursuant to which Bank will establish Loan
Accounts; and make Loan Account Advances to Borrowers pursuant to the terms of
this Agreement, initially as described in Exhibit A attached hereto.

 

 

(ss)

Program Management Fee” shall have the meaning set forth in Section 9(a).

 

 

(tt)

“Program Manager Indemnified Parties” shall have the meaning set forth in
Section 10(a).

 

 

(uu)

“Program Materials” shall have the meaning set forth in Section 2(b).

 

 

(vv)

“Promotional Materials” shall have the meaning set forth in Section 2(b).

 

 

(ww)

“Proprietary Material” shall have the meaning set forth in Section 14(a).

 

 

(xx)

“Regulatory Authority” means any federal, state or local regulatory agency or
other governmental agency or authority having jurisdiction over a Party or any
aspect of the Program.

 

 

(yy)

“Restricted Party” shall have the meaning set forth in Section 13(a).

 

 

(zz)

“Term” shall have the meaning set forth in Section 11(a).

 

 

(aaa)

“URL” means a uniform resource locator.

 